Citation Nr: 0610267	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  94-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hiatal hernia 
claimed as a residual of NHL or treatment for it.

3.  Entitlement to service connection for stomach problems, 
loss of feeling in the left side, night sweats, chronic 
fatigue, and a swollen right arm and hand, genitourinary 
disorder and a psychiatric disorder claimed as residuals of 
NHL or treatment for it.

4.  Entitlement to a disability rating in excess of 30 
percent for recurrent headaches, residual of lytic bone 
lesions, left parietal bone with probable eosinophilic 
granuloma, and NHL. 






REPRESENTATION

Appellant represented by:	Wendy E. Ravin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1975 to 
September 1977.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which assumed jurisdiction 
of the claim from the VARO in Los Angeles, California. 

A January 1978 rating decision granted service connection for 
a lytic bone lesion of the left parietal bone with probable 
eosinophilic granuloma and recurrent headaches.  A June 1981 
rating decision increased the disability evaluation to 30 
percent under the rating criteria for headaches found at 
38 C.F.R. § 4.124a, Diagnostic Code 8100, effective from 
March 1981.  The 30 percent rating is now protected, having 
been in effect continuously for at least 20 years.  38 C.F.R. 
§ 3.951.  

In November 1990, the veteran submitted a claim for service 
connection for NHL.  In January 1993, the Board granted 
service connection in part based on a private medical opinion 
that NHL and the service-connected disability constituted one 
disease process.  Implementing the Board decision, the RO in 
February 1993 assigned a 100 percent evaluation from November 
1990 to July 1991 under 38 C.F.R. § 4.117, Diagnostic Code 
7715 and continued the 30 percent evaluation from July 1991.  
A December 1993 rating decision extended the 100 percent 
evaluation through January 1992 and reinstated the 30 percent 
evaluation from February 1992.  The disability was rated as 
lytic bone lesions, left parietal bone with probable 
eosinophilic granuloma, and NHL with recurrent headaches.  
The veteran appealed for a higher rating than 30 percent for 
NHL.  In June 1996 the Board remanded the case to the RO for 
further evaluation of the veteran's NHL under revised rating 
criteria for NHL that took effect during the pending appeal.

The case was returned to the Board and the veteran brought an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) from an October 1999 decision of the Board 
that denied entitlement to an evaluation in excess of 30 
percent for NHL.  In July 2001, the Court vacated the October 
1999 Board decision and remanded the case to the Board for 
another decision, taking into consideration matters raised in 
its order.  The veteran then brought an appeal to the Court 
from an August 2002 Board decision that denied entitlement to 
an evaluation in excess of 30 percent for NHL with recurrent 
headaches.  In May 2003, the Court vacated the August 2002 
Board decision and remanded the case to the Board for 
readjudication and the issuance of a new decision.  In 
December 2003, the Board remanded the case to the RO for 
further development, stating the issue as entitlement to an 
increased rating for NHL.  

Finally, the record shows that in November 2002, the veteran 
completed a timely appeal from a November 1998 RO decision 
that denied entitlement to service connection for 
hypertension, hiatal hernia claimed as secondary to NHL, 
stomach problems, loss of feeling in the left side, night 
sweats, chronic fatigue, and a swollen right arm and hand.  
It appears from the record that the veteran has added claims 
of service connection for psychiatric and genitourinary 
disorders as residuals of NHL or its treatment.  The argument 
on appeal in September 2005 clarifies the 


theory of entitlement as being residuals of NHL or the 
treatment for it and the issues have been styled accordingly.  

The case was recently returned to the Board for appellate 
consideration.  

The issues of entitlement to service connection for stomach 
problems including hiatal hernia, loss of feeling in the left 
side, night sweats, chronic fatigue, and a swollen right arm 
and hand, genitourinary disorder and a psychiatric disorder 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not satisfactorily dissociate 
the development of the veteran's chronic hypertension from 
treatment instituted for his service-connected NHL.

2.  The headache residuals of lytic bone lesions, left 
parietal bone with probable eosinophilic granuloma, and NHL 
do not manifest very frequent and completely prostrating and 
prolonged attacks or produce severe economic inadaptability; 
prior to October 23, 1995, the disability of lytic bone 
lesions, left parietal bone with probable eosinophilic 
granuloma, and NHL was not manifested by evidence of severe 
impairment of general health. 


CONCLUSIONS OF LAW

1.  Hypertension is proximately due to or the result of NHL.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.310 (2005).

2.  The criteria for a disability evaluation in excess of 30 
percent for headache residuals of lytic bone lesions, left 
parietal bone with probable eosinophilic granuloma, and NHL 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.117, Diagnostic Codes 7709, 7715 (in effect prior to and 
as amended effective October 23, 1995, 60 Fed. Reg. 49225-
49228 (Sept. 22, 1995)), 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA is applicable to this appeal because the 
appellant's claim was received prior to November 9, 2000, 
the effective date of the new law but not finally 
adjudicated.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the decision below, the Board has granted the veteran's 
claims for service connection for hypertension, and therefore 
the benefit sought on appeal has been granted in full to this 
extent.  Accordingly, regardless of whether the requirements 
of the VCAA have been met in this case, no harm or prejudice 
to the appellant has resulted.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.  There is also no harm or 
prejudice as to any notice deficiency with respect to the 
initial rating or the effective date elements, as the RO will 
address any notice defect with respect to the rating and 
effective date elements when effectuating the award of 
service connection for hypertension.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

Regarding the claim for increase, the February 1993 and 
December 1993 rating decisions, the April 1994 statement of 
the case, and the July 1994, August 1998, November 1998, 
August 2003, and October 2005 supplemental statements of the 
case apprised the veteran of the information and evidence 
needed to substantiate the claims, applicable law in 
adjudicating the appeal, and the reasons and bases for VA's 
decision on each occasion.  Furthermore, these documents 
outline the specific evidence that was considered when the 
determinations were made.  In addition, in October 2002 and 
November 2004 letters, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of the claims that had not been obtained.  
The RO issued additional duty to assist correspondence in 
February 1996 and July 1996 and the Board issued development 
assistance through an August 2003 letter.

Together these letters specifically informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the claims as required by 
Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claim for increase for his NHL residual headaches, and 
as a result the timing of the notice does not comply with the 
express requirements of the law as discussed in Pelegrini.  
In any event, the development overall complies with the 
notice and duty to assist obligations established in the 
VCAA.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  Collectively, 
the correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the November 
2004 letter had a specific reference on page 2 that, in 
essence, invited him to submit any evidence he may have that 
pertained to the claim and was an adequate presentation of 
the fourth element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination, is harmless error.  See Mayfield, 
supra. noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  Furthermore, as the Board is denying a 
claim for increase, there is no potential prejudice in any 
deficiency in notice regarding the effective date element 
when effectuating an award of increased compensation as no 
effective date is being assigned.  See Dingess/Hartman v. 
Nicholson, supra.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and medical records, 
and private treatment records the veteran identified.  Thus, 
the Board finds the development is adequate when read in its 
entirety and that it satisfied the obligations established in 
the VCAA and the December 2003 remand order.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  The record has been supplemented 
with relevant clinical records and examinations that included 
medical opinions relevant to the appeal.  VA's duty to assist 
the veteran in the development of the claims has been 
satisfied and the Board will turn to a discussion of the 
issues on the merits. 


Analysis

Service Connection

Regarding hypertension, the February 1991 private hospital 
record shows the first reference to hypertension.  The record 
noted the veteran was given medication for elevated blood 
pressure the day of admission and that he had a history of 
intermittent elevation of blood pressure in the past and 
given Procardia.  The impression was history of intermittent 
hypertension.  A private medical report in February 1993 
noted he had a history of mild hypertension.  His treating 
physician, AN, M.D., wrote in December 1999 that the 
veteran's treatment for NHL in 1990 resulted in an 
anaphylactic reaction to a high doses of methotrexate with 
renal insufficiency.  He also had prednisone as part of the 
treatment for lymphoma.  As a result of both factors his 
blood pressure progressively rose and he became mildly 
hypertensive and in October 1990 his diastolic pressure 
ranged from 150-156 and he was placed on antihypertensive 
medication. 

Although a VA examiner in April 1997 opined that few of the 
veteran's numerous complaints were related to NHL or its 
treatment the examiner did not mention hypertension.  More 
recently, a VA examiner n June 2005 opined that the veteran's 
hypertension could not be specifically ascribed to NHL or 
therapy.  In a July 2005 addendum, the examiner elaborated on 
the previous opinion explaining that the veteran produced 
service records showing he had hypertension in the 1970's.  
In addition, the examiner stated that the veteran's 
"prescription" for NHL ceased 10 years ago and his blood 
pressure should have returned to normal by now if it was 
caused by therapy for NHL. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  As applicable to claims of secondary 
service connection, see 38 C.F.R. § 3.310, Allen v. Brown, 7 
Vet. App. 439 (1995).  It is the obligation of VA to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government, with 
due consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).

The basic three requirements for prevailing on a claim for 
service connection are (1) competent evidence of a current 
disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) a nexus between the in-service 
disease or injury and the current disability (medical 
evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Board must analyze the credibility and probative value of 
all evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any favorable material.  Eddy v. Brown, 9 Vet. 
App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinion versus the opinion from a 
private clinician is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  The RO provided the 
entire record to the VA examiner and did not limit or 
constrain the review. See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  On the other hand, Dr. N. based his opinion on 
the available record of treatment for NHL and not on 
veteran's self-reported history.  Thus, the Board disagrees 
with the RO characterization of this opinion as essentially 
conjectural with no basis in fact.  Therefore, the Board does 
assign significant probative weight to it.  Madden, 125 F.3d 
at 1481. 

In contrast, the VA opinion in June 2005 is internally 
inconsistent in its rationale against service connection for 
hypertension as secondary to treatment for NHL.  For example, 
the VA examiner did not address the principal basis Dr. N. 
provided for associating the veteran's hypertension to the 
treatment for NHL.  Dr. N. undoubtedly has expertise in this 
area, being a director for a medical center hematology and 
bone marrow transplantation department.  The rationale for 
associating hypertension to adverse consequences of treatment 
was clearly stated and undoubtedly the physician was aware of 
any history of transient or intermittent elevation of blood 
pressure.  Furthermore, the VA physician's statement that the 
veteran's blood pressure "should have returned to normal by 
now" if it was related to NHL therapy, is contradicted by 
the preceding statement in the addendum that appears to 
relate hypertension to military service. 

If the Board were to accept without further evidence that the 
veteran was hypertensive in service, it would seem unlikely 
that the blood pressure would "return to normal" on its 
own, and undercuts the weight of that argument.  The Board 
concludes there was no reasonably supported rationale offered 
to support the opinion against service connection.  See e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative 
medical opinion cannot establish in-service medical nexus to 
service without supporting clinical data or other rationale 
to provide the degree of certainty required for medical nexus 
evidence).  Thus the Board accords the VA opinion no 
substantial probative weight as support against the claim.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See 
also Grover v. West, 12 Vet. App. 109, 112 (1999), affirming 
LeShore v. Brown, 8 Vet. App. 406 (1995).

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility or probative 
weight of that physician's statement or opinion.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson, supra.  Dr. 
N. was undoubtedly familiar with the veteran's medical 
history and his opinion is essentially that the veteran 
developed a chronic hypertension as a result of treatment 
related events as opposed to a continuation of transient 
elevation in pressure.  Unlike the opinion from Dr. N., the 
VA examiner did not emphasize specific factors to overcome, 
or reasonably call into question, the theory of causation Dr. 
N. provided.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent medical opinion of 
record, that for the reasons stated outweighs the opinion 
against the claim.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The etiological opinions are viewed in their full 
context, and not characterized solely by the medical 
professional's choice of words.  See, e.g., Lee v. Brown, 10 
Vet. App. 336, 339 (1997).  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists a plausible basis upon which to predicate 
a grant of entitlement to service connection for 
hypertension.  The veteran is entitled to the benefit of the 
doubt where, as here, the preponderance of the evidence is 
not against the claim.  38 U.S.C.A. § 5107; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  As explained previously, 
the grant of service connection for NHL simply recognized 
that disorder as a part of the previously recognized service 
connected disability that was manifested by chronic 
headaches.  The disability has been consistently rated as 
headaches and as noted previously the 30 percent evaluation 
is protected.  Any other residuals would be separately rated, 
so there is no prejudice in proceeding with the evaluation 
for headache residuals.  Furthermore, the veteran's attorney 
has directed argument to the evaluation of the headache 
residuals. The Board notes that under either version of the 
rating scheme, the rating for NHL will be based on residuals 
were as here the disease is inactive.  There is no documented 
recurrence since the initial treatment was completed in the 
early 1990's.  In any event, the former criteria apply to a 
brief portion of the rating period and they are not seen as 
more favorable based on a facial comparison.  VAOPGCPREC 3-
00. 

Prior to the changes to the rating scheme effective in 
October 1995, NHL was rated as for lymphogranulomatosis 
(Hodgkin's disease). A 30 percent evaluation is warranted for 
Hodgkin's disease, with occasional low grade fever, mild 
anemia, fatigability or pruritus. A 60 percent evaluation is 
warranted when there is general muscular weakness with loss 
of weight and chronic anemia, or secondary pressure symptoms 
such as marked dyspnea, edema with pains, and weakness of an 
extremity or other evidence of severe impairment of general 
health. A 100 percent evaluation is warranted for acute 
(malignant) types, or chronic types with frequent episodes of 
high and progressive fever, or febrile episodes with only 
short remissions, generalized edema, ascites, pleural 
effusion or severe anemia, with marked general weakness. The 
100 percent rating will be continued for one year following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure. At that point, 
if there have been no local recurrences or invasion of other 
organs, the rating will be made on the basis of residuals. 38 
C.F.R. § 4.117, Diagnostic Codes 7709, 7715, effective prior 
to October 23, 1995.

A 100 percent evaluation is provided for NHL with active 
disease or during a treatment process. The 100 percent rating 
shall continue beyond the cessation of any surgical, 
radiation, antineoplastic chemotherapy or other therapeutic 
procedures. Six months after discontinuance of such 
treatment, the appropriate disability rating shall be 
determined by mandatory VA examination. Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e) of this 
chapter. If there has been no local recurrence or metastasis, 
rate on residuals. 38 C.F.R. § 4.117, Diagnostic Code 7715, 
effective October 23, 1995.

On a VA examination in February 1993, the veteran reported 
headaches occurred from 3 to 7 times weekly and lasted from 6 
to 48 hours.  He obtained relief from using Tylenol number 3.  
It was noted he had missed 35 days of work in the past year 
because of tiredness, fatigue and headaches.  There was an 
area of scarring on the mid low back where the tissue 
biopsies were taken. There was some limitation of motion of 
the neck and shoulders. Sensation was decreased over the left 
side of the face and neck, over the left arm laterally and 
posteriorly, and over the left forearm, wrist and hand. The 
right grip was 120 pounds and the left grip 45 pounds. 
Examination of the heart was normal. Examination of the chest 
showed the lungs to have wheezing throughout both lung 
fields.

On reexamination in September 1995, there was no reference to 
the frequency and extent of headaches, although it was noted 
he a history of migraine.  His physical examination was 
essentially unremarkable.  The diagnosis was history of NHL, 
status post chemotherapy.  A March 1996 statement from a 
private physician indicated that the veteran had been under 
his care for many years and he had had a long history of 
severe headaches of the ophthalmic-migraine type.  The 
regional office received additional records from a private 
medical center reflecting the veteran's treatment in 1996.  
On physical examination in March 1996 there were no symptoms 
of fever, night sweats or weight loss. He had a dry cough at 
times. There were no skin rashes and no lymphadenopathy. His 
chest was clear and the heart was normal. The abdomen was 
soft and the liver and spleen were not palpable. There was no 
edema involving the extremities. It was indicated that the 
non-Hodgkin's lymphoma was in remission five years after 
completion of therapy. Chest radiology findings were not 
attributed to NHL.  It was noted in these records that he had 
been doing well since treatment ended in 1991.

At a VA examination in April 1997, the veteran reported 
migraine headaches, for which he took Tylenol with codeine.  
He had received six months of chemotherapy. He had remission 
following that treatment, and had had no further therapy for 
the lymphoma since that time. He had not developed any 
further skin lesions since that time. His headaches had 
persisted.  He denied having any paresthesia, weakness, 
tendency for bleeding, propensity for infections, or weight 
loss.  In a March 1998 addendum, the examiner noted the 
veteran was fully employed.  

A VA clinical report in January 1999 noted the veteran 
experienced headaches approximately "2/7" days lasting 
"hours-days".  In January 2000, the veteran's work 
supervisor stated that: he had witnessed the veteran having 
severe headaches, which affected his work and the entire work 
unit; at times, because the veteran is having a headache, he 
is unable to complete a specific job safely and in the 
allotted amount of time and the work has to be turned over to 
another machinist; and the veteran, who is an accomplished 
machinist, does an exceptional job when he is not having a 
headache and he had requested a transfer to a location where 
he would be close to a major medical facility and a VA 
hospital.

The VA and private clinical reports through 2005 refer to 
headaches but without any history of the frequency and 
intensity.  A private report in June 2005 noted his headaches 
improved with phlebotomy treatment for another disorder.  He 
told the VA examiner in June 2005 that his headaches 
decreased with the phlebotomy but he had a "bad one" every 
week that if he caught in time a Tylenol #3 relieved it.  If 
not the headache lasted from several hours to more than a 
day.  He stated he was functional with the headache but 
really could not do much.  He explained that he would go to 
work but not work.  He reported occasional nausea and light 
disturbance but no vomiting.  The examiner noted the veteran 
reported ongoing headaches and that he was currently employed 
and not unemployable. 

Applying this information to the rating schedule leads the 
Board to the conclusion that the veteran's headaches warrant 
a 30 percent evaluation under the criteria for migraine.  A 
50 percent rating for migraine is provided with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is 
provided with characteristic prostrating attacks occurring on 
an average once a month over last several months.  Diagnostic 
Code 8100.  

Viewed collectively, the VA and private reports show 
recurrent headache complaints as the only ascertained 
residual of NHL.  Prior to the changes to the rating schedule 
in October 1995 there is simply no evidence in the 
contemporaneous record that he had any manifestations that 
would equate with severe impairment of his general health.  
As for headaches, to the extent any of his episodes could be 
described as prostrating attacks, they appear less than very 
frequent and prolonged.  In essence, the reports show 
persistent headache but overall the episodes that what could 
be plausibly characterized as prostrating attacks occur 
infrequently, giving due consideration to the veteran's self-
reported description to examiners.  Thus, the Board concludes 
the intensity and frequency of migraine, overall, appear to 
reflect no more disabling than the corresponding percentage 
evaluation under Code 8100 of 30 percent would contemplate. 

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, the highest 
evaluation, 50 percent, is provided where severe economic 
impairment is the result of very frequent and prolonged 
prostrating headaches.  He has not offered evidence to 
substantiate these elements as being more nearly approximated 
as he continues to work as a machinist and the level of 
disability he describes does appear to have been accounted 
for in the current evaluation.  His presentation appears to 
have been rather consistent, more nearly approximating the 30 
percent criteria.  In fact he has stated his headaches have 
decreased and the occurrences appear well managed with 
minimal medication given the information he provided to the 
VA examiner in June 2005.  There does not appear to be a 
legitimate question of which of two ratings is more nearly 
approximated in the record.  38 C.F.R. § 4.7.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the headache disability has 
required, for example, frequent hospitalization or has been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluation recognizes a 
substantial impairment from headaches and the functional 
limitations that result from severe episodes.  The VA 
examiner in 2005 did not suggest more than minimal 
interference with employment.  Accordingly, an extraschedular 
evaluation is not warranted. 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996)(When evaluating an 
increased rating claim, it is well established that the Board 
may affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to service connection for hypertension is 
granted.

Entitlement to a disability rating in excess of 30 percent 
for recurrent headaches, residual of lytic bone lesions, left 
parietal bone with probable eosinophilic granuloma, and NHL 
is denied.


REMAND

Regarding hiatal hernia and other stomach problems, loss of 
feeling in the left side, night sweats, chronic fatigue, and 
a swollen right arm and hand, genitourinary and psychiatric 
disorders which are claimed as residuals of NHL or its 
treatment, the record of treatment for NHL in 1991 showed 
that the veteran had gastrointestinal complaints for which an 
upper gastrointestinal series showed no specific endoscopic 
findings.  However, he testified at a RO hearing in October 
1991 that he had stomach problems "from the stress" and 
received medication (T 3).  However, neither VA examiner in 
February 1993 or September 1995 reported any hiatal hernia or 
other residuals.  A small incidental hiatal hernia was 
reported on a private hospital radiology scan in March 1996 
and it was noted this was not demonstrated on a previous 
examination in April 1990.  Hiatal hernia and mild gastritis 
were reported on a July 2005 upper endoscopy study at a 
private hospital.  

A VA examiner in April 1997 did not elaborate with any 
specificity regarding the veteran's "stomach problems" or 
the specific disorders of the many complained of that were 
"directly related to his NHL or its treatment".  However, a 
report in October 2001 that has been attributed VA physician, 
it was stated the veteran's service medical records and 
"current medical records" were reviewed and that the 
problems associated with NHL or its treatment included: 
"stomach problems", chronic fatigue, painful joints (which 
presumably included loss of feeling in the left side), night 
sweats, and a loss of feeling in the right hand and swelling, 
genitourinary problems and depression.  Thereafter, a VA 
examiner in June 2005 stated in essence that current fatigue, 
hiatal hernia and right hand complaints could not be directly 
ascribed to his NHL or therapy.  The examiner stated in a 
July 2005 addendum that the NHL had been in remission for 10 
years and that medically no relevance was seen in his hiatal 
hernia and NHL or therapy for it or any of his other 
complaints, apparently.  The following illustrates the 
difficulty with relying on this opinion as the basis for an 
informed determination.  The examiner stated the veteran's 
fatigue "could be secondary" to depression or polycythemia 
which begs the question of the likelihood (unlikely or as 
likely as not) of an association with NHL or its treatment.  
The October 2001 opinion statement, which the examiner in 
2005 did not address in any context, associated depression 
with NHL and its treatment.

The appellant's belief, no matter how sincere, does not 
establish his competency as a lay person to offer a competent 
opinion in a matter of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, the VA 
examiner in 2005 did not address in any manner the favorable 
medical opinion from October 2001, attributed by the 
veteran's attorney to a VA physician, which addressed each of 
the claimed residuals of NHL or its therapy.  The Board has 
concerns regarding the October 2001 opinion statement since 
the only version of record is obviously a copy, including the 
signature.  There is no original of record.  From a fair 
reading of the statement it appears that it was solicited as 
it addresses issues not adjudicated in the November 1998 
rating decision and has adjudication-styled language.  It was 
not prepared on a VA letterhead identifying its source and it 
does not identify the physician as a VA physician or provide 
the physician's specialty.  Read fairly, it is also deficient 
in its rationale but it cannot be ignored and there is 
medical literature in the record that tends to support the 
opinion generally. 

It is also problematic that the VA examiner in 2005 did not 
address the medical literature favorable to the veteran which 
the veteran's attorney has referenced in several written 
presentations on appeal.  This led the attorney to suggest in 
October 2005 the examiner may have been biased.  Furthermore, 
the examiner mentioned that electrodiagnostic studies of the 
right upper extremity were normal.  However, a VA clinical 
record entry in September 2004 suggested that the veteran's 
problem could have involved the small nerves supplying the 
digits which are not tested in a routine electromyographic 
study.  The VA examiner in 2005 appears to have slightly 
misinterpreted a June 2005 electrodiagnostic study for the 
left lower extremity since the neurology examiner suggested 
correlation with lumbar spine imaging studies for the 
"suggested" S1 radiculopathy.  

Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
disability will be a fully informed one.  Accordingly, in 
light of the foregoing deficiencies, in particular the 
failure of the examiner in June 2005 to address favorable 
medical opinion and medical literature, or at a minimum 
acknowledge it, the Board is not satisfied that all relevant 
facts have been properly developed to their full extent or 
that VA has met its duty to assist in this regard.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is remanded to the RO through the VBA 
AMC for further action as follows:

1.  The RO should ask the veteran to 
provide information regarding all medical 
treatment for stomach problems to include 
hiatal hernia, loss of feeling in the 
left side, night sweats, chronic fatigue, 
and a swollen right arm and hand, 
genitourinary disorder and psychiatric 
disorder that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining all relevant 
medical evidence that is not already of 
record.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken. Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should contact JAD, M.D., 
identified in the record as a VA 
physician, and ask the physician to 
provide the original document referred to 
above that he appears to have completed 
in October 2001.  The physician should be 
asked to provide the rationale underlying 
all the opinions associating various 
claimed residuals to the veteran's NHL or 
treatment for it.  The physician should 
also identify his professional area of 
expertise.  

3.  The RO should also obtain any other 
examination(s) deemed necessary in order 
to adequately evaluate all claimed 
residuals of NHL or its treatment, to 
include claimed residuals which have not 
been addressed in the first instance at 
the RO.  In each instance, the claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

Following completion of the above 
development, the RO should refer the 
claims file to the VA physician who 
performed the examination in June 2005, 
if available, or another examiner with 
the relevant expertise in hemic and 
lymphatic system disorders.  The report 
must indicate that the October 2001 
opinion statement or any supplemental 
opinion/statement from Dr. JAD, as well 
as any medical literature submitted in 
support of the claims, was reviewed.  The 
examiner must include a statement of 
their professional area of expertise. 

4.  When the above development has been 
completed, the RO should review the 
expanded record and readjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


